Title: Thomas Jefferson to Absalom Townsend, 1 October 1817
From: Jefferson, Thomas
To: Townsend, Absalom


                    
                        Sir
                        Monticello
Oct. 1. 17.
                    
                    A long absence from home prevented my recieving your Circular of Aug. until a few days ago. I now inclose you 3. Dollars and a duplicate of No 7. of the American magazine which I find on my shelves. the Nos which I find wanting among mine are 1. 2. & 11. the difficulty of remitting small sums in any thing but our own paper has induced me to withdraw subscriptions to every species of publication out of this state. Accept the assurance of my respects.
                    
                        Th: Jefferson
                    
                